            Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 1 of 13 Page ID #:1




     Amir J. Goldstein, Esq. (SBN 255620)
1
     ajg@consumercounselgroup.com
2    The Law Offices of Amir J. Goldstein, Esq.
     7304 Beverly Blvd. Suite 212
3    Los Angeles, CA 90036
     Tel 323.937.0400
4
     Fax 866.288.9194
5
     Attorney for Plaintiff
6

7

8                                 UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA
10
     BRITTNEY SIAS, individually and on              )       CASE NO.:       2:20-cv-10620
11   behalf of all others similarly situated,        )
                                                     )
12                             Plaintiff,            )
                                                     )
13
       v.                                            )       CLASS ACTION
14
                                                     )       COMPLAINT FOR DAMAGES
     MIDLAND CREDIT MANAGEMENT,                      )
15   INC., ENCORE CAPITAL GROUP, INC.                )
     and DOES 1 through 10 inclusive,                )
16                                                   )
17
                               Defendants.           )

18

19           Plaintiff, by and through her attorney, Amir J. Goldstein, Esq., as and for her class action

20   complaint against the Defendants MIDLAND CREDIT MANAGEMENT, INC. and ENCORE

21   CAPITAL GROUP, INC. alleges as follows:

22

23                                           INTRODUCTION

24      1. This is an action for damages brought by an individual consumer and on behalf of a

25           class for Defendants’ violations of the Fair Debt Collection Practices Act, 15 U.S.C. §

26           1692 et seq. ("FDCPA") and the Rosenthal Fair Debt Collection Practices Act,

27           California Civil Code § 1788, et seq. (“Rosenthal Act”) which prohibits debt collectors

28           from engaging in abusive, deceptive and unfair practices. Plaintiff also claims violations

                                                         1
                                        Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 2 of 13 Page ID #:2




1       under California Business and Professions Code §17200, et seq., which prohibits unfair
2       competition, including any unlawful, unfair or fraudulent business act, and intrusion
3       upon seclusion.
4

5                                            PARTIES
6    2. Plaintiff Brittney Sias is a “consumer” and a natural person residing in Los Angeles
7       County, California.
8    3. Upon information and belief, the Defendant Midland Credit Management, Inc. is a “debt
9       collector” as defined pursuant to 15 U.S.C. § 1692 a(6) and Cal. Civil Code §1788.2 and
10      a “creditor” as defined pursuant to Cal. Civil Code §1788.2, with its principal place of
11      business in San Diego, CA.
12   4. Upon information and belief, Defendant Encore Capital Group, Inc. is a “debt collector”
13      as defined pursuant to 15 U.S.C. § 1692a(6) and Cal. Civil Code §1788.2 and is located
14      in San Diego, CA.
15

16                                         JURISDICTION
17   5. This Court has jurisdiction pursuant to 15 U.S.C. § 1692k (FDCPA), 28 U.S.C. § 1331
18      and the Court’s supplemental jurisdiction, 28 U.S.C. §1367. Venue is proper in this
19      district pursuant to 28 U.S.C. § 1391(c), as the Defendants regularly conduct business in
20      this district.

21

22                                FACTUAL ALLEGATIONS

23   6. The Plaintiff repeats and realleges each and every allegation set forth above as if

24      reasserted and realleged herein.

25   7. That a personal debt was allegedly incurred by Plaintiff to one Capital One, N.A.

26   8. That at a time unknown to Plaintiff herein, Defendant Midland Credit Management, Inc.

27      (hereinafter referred to as “Defendant MCM”) obtained and/or purchased Plaintiff’s

28      alleged account and began its collection efforts on the account.

                                                  2
                                  Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 3 of 13 Page ID #:3




1    9. That at all times relevant herein, Defendant MCM acted as an agent and under the
2       direction of Defendant Encore Capital Group, Inc., which is its parent company.
3

4                                            Count One
5    10. The Plaintiff repeats and realleges each and every allegation set forth above as if
6       reasserted and realleged herein.
7    11. That the Defendants, in an attempt to collect on the aforementioned debt, sent Plaintiff a
8       dunning letter dated January 2, 2020 (hereinafter referred to as the “1/2/2020 dunning
9       letter”).
10   12. That at the top of the 1/2/2020 dunning letter was the following heading: “PRE-LEGAL
11      NOTIFICATION.”
12   13. That the 1/2/2020 dunning letter also contained the following language, in pertinent part:
13      “This letter is to inform you that MCM is considering forwarding this account to an
14      attorney in your state for possible litigation…If we don’t hear from you or receive
15      payment, MCM may proceed with forwarding this account to an attorney.”
16   14. That less than 30 days later, Defendants mailed Plaintiff yet another dunning notice,
17      dated January 28, 2020, (hereinafter referred to as the “1/28/2020 dunning letter”) in
18      their attempts to collect on the aforementioned debt.
19   15. That the 1/28/2020 dunning letter had the same heading as the Defendants’ previous
20      dunning letter: “PRE-LEGAL NOTIFICATION.”

21   16. That the 1/28/2020 dunning letter contained the following language, in pertinent part:
22      “MCM is now considering forwarding your account to an attorney in your state for

23      possible litigation.”

24   17. That the following paragraph, which was indented, marked and in a larger font, read as

25      follows, in pertinent part: “If we don’t hear from you or receive payment by 2/27/2020,

26      we may proceed with forwarding this account to an attorney.” (emphasis in the original)

27

28

                                                   3
                                   Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 4 of 13 Page ID #:4




1    18. That the Defendants mailed Plaintiff another dunning letter dated April 8, 2020 in an
2       attempt to collect on the aforementioned account (hereinafter referred to as the
3       “4/8/2020 dunning letter”).
4    19. That at the top of the 4/8/2020 dunning letter, the following language was in all-caps and
5       in a large, darkened box: “ATTORNEY REVIEW PLANNED.”
6    20. That according to the Defendants, the 4/8/2020 dunning letter was Plaintiff’s: “FINAL
7       NOTICE.”
8    21. That the 4/8/2020 dunning letter also contained the following warning: “FAILURE TO
9       REPLY WILL RESULT IN ATTORNEY REVIEW.” (emphasis in the original)
10   22. That the 4/8/2020 dunning letter stated the following language, in pertinent part: “This is
11      a demand for full payment of $5,474.86. Please login to your account at
12      MidlandCredit.com and pay, or call our Pre-Legal department at 877-735-3150 by
13      5/8/2020 to resolve this account. If you do not reply, we plan on sending your account
14      to an attorney in the state of CA.”
15   23. That the 4/8/2020 dunning letter contained the following language, in pertinent part:
16      “What will an attorney do? We intend to have a lawsuit filed against you. Before
17      a lawsuit can be filed, an attorney must review your account. If the attorney determines
18      there is cause for a suit, they will: Commence a lawsuit in a local court…Serve a copy of
19      the lawsuit personally on you, which could be done by a process server, a sheriff, or
20      other means…Seek to obtain a judgment…” (emphasis in the original)

21   24. That just below that text, Defendants write the following language, in pertinent part:

22      “How could a judgment impact you? If we receive a judgment, you may be
23      responsible for court costs and post-judgment interest charges. In addition, we may

24      choose to attempt the following post-judgment remedies: Obtain a lien against your

25      property…Garnish your wages or bank account(s)…Obtain information about your

26      assets, which could be done by a notice request, deposition, or a subpoena to appear in

27      court…” (emphasis in the original)

28

                                                  4
                                  Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 5 of 13 Page ID #:5




1    25. That the bottom of the 4/8/2020 dunning letter contained the following warning: “PS.
2       Your prompt attention is necessary to avoid the possibility of attorney review.”
3    26. That the Defendants mailed Plaintiff another dunning letter dated May 7, 2020 in an
4       attempt to collect on the aforementioned debt (hereinafter referred to as the “5/7/2020
5       dunning letter”).
6    27. That according to the Defendants, the 5/7/2020 dunning letter was both a “FINAL
7       NOTICE EXTENSION” and a “PRE-LEGAL NOTICE.”
8    28. That the 5/7/2020 dunning letter contained the following language in a darkened text
9       box: “Your Options to Stop this Pre-Legal Review.”
10   29. That the 5/7/2020 dunning letter states the following language, in pertinent part: “We
11      know that times are tough. That’s why we are offering you additional flexibility – and
12      more time – to avoid the planned attorney review…” (emphasis in the original)
13   30. That upon information and belief, the conduct of all Defendants to collect on the alleged
14      account confused and deceived Plaintiff as to the status of her account.
15   31. That the communications from the Defendants were deceptive and confusing, in so far
16      as they repeatedly threatened the Plaintiff with imminent legal action, when Defendants,
17      upon information and belief, did not intend to pursue such measures.
18   32. That the communications from Defendants were false and misleading, including, but not
19      limited to the dunning letters advising Plaintiff of her “FINAL NOTICE” and “FINAL
20      NOTICE EXTENSION” insofar as the Defendants use form letters to create a false

21      sense of urgency and threaten the least sophisticated consumer, like the Plaintiff, with
22      imminent legal action, when in fact, Defendants were prepared to extend the time to the

23      consumer debtor anyway.

24   33. That the Defendants persisted with abusive and harassing conduct against Plaintiff in an

25      effort to collect payment on a debt by means of duress and coercion.

26   34. That as a result of Defendants’ conduct, Plaintiff suffered actual damages, including, but

27      not limited to: stress, anxiety, aggravation, sleepless nights and monetary losses.

28

                                                  5
                                  Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 6 of 13 Page ID #:6




1                                            Count Two
2    35. The Plaintiff repeats and realleges each and every allegation set forth above as if
3       reasserted and realleged herein.
4    36. That the Defendants’ agent(s) unlawfully communicated with one “Clement,” a third
5       party, in an attempt to collect on the aforementioned debt allegedly owned by the
6       Plaintiff.
7    37. That the Defendants’ agent(s) called the third party and disclosed how much the Plaintiff
8       allegedly owed.
9    38. That the Defendant’s agent(s) grew increasingly aggressive and incessantly called said
10      third party on a daily basis.
11   39. That the Defendants’ engaged in highly abusive and harassing conduct in an attempt to
12      collect a debt from the Plaintiff.
13

14                         AS AND FOR A FIRST CAUSE OF ACTION
15   40. The Plaintiff repeats and realleges each and every allegation set forth above as if
16      reasserted and realleged herein.
17   41. That Defendants’ conduct and communications contained language demonstrating false
18      statements, threatening implications and deceptive misrepresentations in violation of the
19      FDCPA.
20   42. That Defendants’ conduct violates 15 U.S.C. 1692 et seq., including but not limited to
21      the following subsections, in that the representations made by the Defendants are
22      harassing, confusing, misleading, deceptive and unfair.
23                   i. Defendants violated 15 U.S.C. §1692b because: 1) the Defendants
24                      communicated with a third party for a purpose other than to acquire
25                      location information and 2) the Defendants’ agent(s) did not state that
26                      they were confirming or correcting location information;

27                   ii. Defendants violated 15 U.S.C. § 1692c because the Defendants

28                      communicated with a third party in an attempt to collect a debt;

                                                   6
                                   Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 7 of 13 Page ID #:7




1                  iii. Defendants violated 15 U.S.C. §1692d by abusing and harassing the
2                          Plaintiff;
3                  iv. Defendants violated 15 U.S.C. §1692e by falsely representing the
4                          character, amount, or legal status of the alleged debt; by threatening to
5                          take any action that cannot be legally be taken; by using false
6                          representations; and by using deceptive means to collect the alleged debt;
7                   v. Defendants violated 15 U.S.C. §1692f by using unfair and
8                          unconscionable means to collect or attempt to collect a debt; and
9                  vi. Defendants violated 15 U.S.C. §1692g by using misleading and
10                         overshadowing language in an attempt to collect the alleged debt, by
11                         contradicting and mischaracterizing Plaintiff’s rights, by
12                         mischaracterizing the status of the account and by failing to clearly
13                         indicate the amount allegedly owed.
14   43. That Defendants engage in a pattern or practice of communicating with consumers
15      where the representations made by the Defendants are harassing, threatening, confusing,
16      misleading, deceptive and/or unfair, all in an effort to collect on alleged debts.
17   44. That as per 15 U.S.C. § 1692 et seq. and as a result of the above violations, the
18      Defendants are liable to the Plaintiff for actual and statutory damages in an amount to be
19      determined at the time of trial but not less that $1,000.00 per violation, plus costs and
20      attorney's fees.

21

22                          AS AND FOR A SECOND CAUSE OF ACTION

23   45. The Plaintiff repeats and realleges each and every allegation set forth above as if

24      reasserted and realleged herein.

25   46. The Rosenthal Fair Debt Collection Practices Act (Rosenthal Act), California Civil Code

26      § 1788, et seq., prohibits unfair and deceptive acts and practices in the collection of

27      consumer debts.

28

                                                        7
                                        Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 8 of 13 Page ID #:8




1    47. By their acts and practices as hereinabove described, the Defendants have violated the
2       Rosenthal Act as follows, without limitation:
3                    i. Defendants have violated §1788.10(f) which prohibits threats to take
4                       actions against the debtor which is prohibited by said title;
5                   ii. Defendants have violated §1788.13(j) with its false representations that a
6                       legal proceeding has been, is about to be, or will be instituted unless
7                       payment of a consumer debt is made; and
8                  iii. By the above-referenced violations of the FDCPA, Defendants have
9                       violated §1788.17.
10   48. Pursuant to § 1788.30 of the Rosenthal Act, Plaintiff is entitled to recover her actual
11      damages sustained as a result of the Defendants’ violations of the Rosenthal Act. Such
12      damages include, without limitation, statutory damages, any actual damages sustained,
13      other resulting monetary losses and damages, and emotional distress suffered by
14      Plaintiff, which damages are in an amount to be proven at trial.
15   49. In addition, because the Defendants’ violations of the Rosenthal Act were committed
16      willingly and knowingly, Plaintiff is entitled to recover, in addition to her actual
17      damages, penalties of at least $1,000 per violation as provided for in the Act.
18   50. Pursuant to § 1788.30(c) Rosenthal Act, Plaintiff is entitled to recover all attorneys' fees,
19      costs and expenses incurred in the bringing of this action.
20

21                         AS AND FOR A THIRD CAUSE OF ACTION
22   51. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted

23      and realleged herein.

24   52. The California Business and Professions Code §17200, et seq., prohibits unfair

25      competition, which includes any unlawful, unfair or fraudulent business act.

26   53. That Defendants, by engaging in the acts hereinabove described, have committed

27      violations under the aforementioned statutes and codes; that said acts are therefore per se

28      violations of the California Business and Professions Code Section 17200 et seq.

                                                   8
                                   Class Action Complaint for Damages
      Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 9 of 13 Page ID #:9




1    54. That the harm caused by Defendants’ conduct outweighs any benefits that Defendants’
2       conduct may have.
3    55. That a consumer like the Plaintiff is likely to be deceived, and that the Plaintiff was in
4       fact deceived, by Defendants’ conduct.
5    56. That the Defendants have been unjustly enriched by committing said acts.
6    57. That as a result of Defendants’ conduct, Plaintiff has been harmed and has suffered
7       damages in the form of monetary losses, extreme embarrassment, humiliation, shame,
8       stress, anxiety, aggravation and sleepless nights.
9    58. That as a direct and proximate result of Defendants’ unlawful, unfair and fraudulent
10      business practices as alleged herein, Plaintiff has suffered substantial injury in fact and
11      lost money and/or property.
12   59. That pursuant to California Business and Professions Code § 17200, et seq., Plaintiff is
13      entitled to recover her actual damages and restitution.
14

15                        AS AND FOR A FOURTH CAUSE OF ACTION
16   60. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted
17      and realleged herein.
18   61. That Plaintiff had a reasonable expectation of privacy.
19   62. That Defendants intentionally intruded in Plaintiff’s privacy by, among other things,
20      unlawfully attempting to collect a debt from Plaintiff, continuing unlawful collection

21      efforts against Plaintiff, and by disclosing sensitive and private information to a third
22      party.

23   63. That Defendants’ intrusion would be highly offensive to a reasonable person.

24   64. That Plaintiff was harmed by Defendants’ conduct.

25   65. That Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.

26   66. That Defendants intentionally caused harm to Plaintiff’s emotional well-being by

27      engaging in highly offensive conduct in the course of collecting this debt, and thereby

28      invading, and intruding upon Plaintiff’s rights to privacy.

                                                   9
                                   Class Action Complaint for Damages
     Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 10 of 13 Page ID #:10




1    67. That Defendants acted with malice, fraud and/or oppression, warranting exemplary
2       and/or punitive damages.
3    68. That the actions taken by Defendants indicate a willingness to execute, maintain, and
4       pursue improper business practices.
5    69. That in pursuing their egregious, and unlawful debt collection efforts against Plaintiff,
6       the Defendants acted with malice, oppression, and fraud as defined by Cal. Civ. Code
7       §3294(c)(1),(2),(3).
8

9                                      CLASS ALLEGATIONS
10   70. Plaintiff repeats and realleges each and every allegation set forth above as if reasserted
11      and realleged herein.
12   71. The first cause of action is brought on behalf of Plaintiff and the members of a class.
13   72. That the class consists of all persons whom Defendants’ records reflect (a) resided in the
14      state of California, (b) received collection notices bearing the Defendants’ letterhead in
15      substantially the same form as the letter(s) sent to the Plaintiff, (c) the correspondence
16      was sent to consumers seeking payment of a consumer debt; and (d) that the
17      correspondence contained violations of 15 U.S.C. §§ 1692d, 1692e, 1692f and 1692g.
18   73. Pursuant to Federal Rule of Civil Procedure 23, a class action is appropriate and
19      preferable in this case because:
20                      (A) Based on the facts that the collection activity, including Defendants’

21      form letters, are at the heart of this litigation, the class is so numerous that joinder of all
22      members is impracticable.

23                      (B) There are questions of law and fact common to the class and these

24      questions predominate over any questions affecting only individual class members. The

25      principal question presented by this claim is whether the Defendants violated the

26      FDCPA by failing to follow appropriate procedures.

27

28

                                                   10
                                   Class Action Complaint for Damages
     Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 11 of 13 Page ID #:11




1                         (C) The only individual issue is the identification of the consumers like
2        the Plaintiff, a matter capable of ministerial determination from the records of
3        Defendants.
4                         (D) The claims of the Plaintiff are typical of those of the class members.
5        All are based on the same facts and legal theories.
6                         (E) The Plaintiff will fairly and adequately represent the class members’
7        interests. The Plaintiff has retained counsel experienced in bringing class actions and
8        collection-abuse claims. The Plaintiff’s interests are consistent with those of the
9        members of the class.
10

11       A class action is superior for the fair and efficient adjudication of the class members’
12       claims. Congress specifically envisions class actions as a principal means of enforcing
13       the FDCPA. 15 U.S.C. 1692(k). The members of the class are generally unsophisticated
14       individuals, whose rights will not be vindicated in the absence of a class action.
15       Prosecution of separate actions by individual members of the classes would create the
16       risk of inconsistent or varying adjudications resulting in the establishment of
17       inconsistent or varying standards for the parties and would not be in the interest of
18       judicial economy.
19

20   74. If the facts are discovered to be appropriate, the Plaintiff will seek to certify a class

21       pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure.
22   75. Collection lawsuits, pleadings, letters, statements and/or reports, such as those sent by,

23       or at the direction of the Defendants, are to be evaluated by the objective standard of the

24       hypothetical “least sophisticated consumer.”

25   76. Defendants violated the FDCPA. Defendants’ violations include, but are not limited to,

26       the following:

27                   i. Defendants have violated 1692d by harassing and engaging in oppressive

28                        and abusive conduct against the Plaintiff and putative class members;

                                                   11
                                    Class Action Complaint for Damages
        Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 12 of 13 Page ID #:12




1                     ii. Defendants have violated 1692e by using false representations,
2                         employing deceptive and misleading means and taking legal actions that
3                         could not be legally taken, in an attempt to collect a debt;
4                     iii. Defendants have violated 1692f by using unfair and unconscionable
5                         means to collect or attempt to collect a debt; and
6                     iv. Defendants have violated 1692g by using misleading and overshadowing
7                         language and mischaracterizing debtor rights and/or the status and
8                         amounts of alleged accounts.
9

10   WHEREFORE, Plaintiff respectfully prays for the following relief:
11          (a)    An order certifying the class defined above, appointing Plaintiff as class
12                 representative and appointing her attorney as class counsel;
13          (b)    Statutory and actual damages pursuant to 15 U.S.C. § 1692k in an amount to be
14                 determined at the time of trial on behalf of the class on the first cause of action;
15          (c)    Statutory damages and actual damages provided by statute, including, but not
16                 limited to 15 U.S.C. § 1692k et seq., Civil Code §1788.30 et seq., California
17                 Business and Professions Code §§17200, et seq and Cal. Civ. Code §3294;
18          (d)    Special, general, and compensatory damages and punitive damages;
19          (e)    Equitable and injunctive relief;
20          (f)    Restitution;

21          (g)    Costs and reasonable attorney's fees provided by statute, including
22                 15 U.S.C. § 1692k, California Civil Code §1788.30, et seq., common law and/or

23                 the Court’s inherent power; and

24          (h)    For such other and further relief as may be just and proper, including but not

25                 limited to a preliminary and permanent order enjoining the Defendants and its

26                 agents, employees, affiliates and/or subsidiaries, from collecting or attempting to

27                 collect monies not authorized by law from Plaintiff, or from otherwise engaging

28                 in the unlawful and unfair acts and practices alleged herein.

                                                      12
                                      Class Action Complaint for Damages
        Case 2:20-cv-10620 Document 1 Filed 11/20/20 Page 13 of 13 Page ID #:13




1

2          Plaintiff requests trial by jury on all issues so triable.
3

4
     Dated: November 20, 2020                           Respectfully Submitted,
5

6                                                        /S/ Amir J. Goldstein, Esq.__________
                                                        Amir J. Goldstein, Esq.
7                                                       Attorney for Plaintiff
                                                        The Law Offices of Amir J. Goldstein, Esq.
8
                                                        7304 Beverly Blvd, Suite 212
9                                                       Los Angeles, CA 90036
                                                        Tel 323.937.0400
10                                                      Fax 866.288.9194
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      13
                                      Class Action Complaint for Damages
